DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation in the preamble of “wherein the internal air inlet passage” appears to be in contradiction to the remainder of the claim and previous claims as the body of claim 13 also recites elements which are part of the ‘internal air outlet passage’. It is not clear what such an arrangement might look like and therefore the metes and bounds of the claim are not known.
Regarding claim 19, grammatical mistakes make the meaning of the claim unclear. For purposes of compact prosecution, in this action the claim has been interpreted as if it read “to control the internal air damper to be open for a predetermined time period after the direct air control device is turned off”.
Claims 14-19 are also rejected for depending from claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kok (US 2012/0087086).

Regarding claim 1, Kok teaches an air handling system for air-conditioning a target space (space containing 11), comprising: an indirect heat exchange apparatus (20) comprising an externa air heat exchange passage (for 22) and an internal air heat exchange passage (for 21) to exchange heat between the two; an external air circulation facility (the equipment associated with airflow circuit II in Fig. 3) connected to the external air heat exchange passage (see Figs. 1 and 3) configured to circulate an external air in an external space other than the target space through the external air heat exchange passage (see circuit II in Fig. 3); an internal air circulation facility (the equipment associated with air flow circuit I in Fig. 3) connected between the target space and the internal air heat exchange passage to circulate an internal air in the target space through the internal air heat exchange passage (see circuit I in fig. 3); an external air temperature sensor disposed in the external air circulation facility and configured to measure a temperature of the external air (Para. [0074]); an internal air temperature sensor disposed in the internal air circulation facility and configured to measure a temperature of the internal air (Para. [0074]); and a control apparatus controlling circulation of the external air within the external air circulation facility based on the temperature of the external air and the temperature of the internal air (Para. [0074]).

Kok further teaches that: the external air circulation facility comprises an external air circulation fan (51) configured to adjust the circulation of the external air within the external air heat exchange passage (Para. [0074]), per claim 2; an external air inlet passage (43) connected to an inlet of the external air heat exchange passage of the indirect heat exchange apparatus (25)  to deliver the external air from the external space to the external air heat exchange passage (see Fig. 3) and an external air outlet passage (44) connected to an outlet of the external air heat exchange passage of the indirect heat exchange apparatus (26) to deliver the external air discharged from the externa air heat exchange .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kok.


It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the temperature sensors near to the external air inlet passage as the purpose of the temperature measurement is to evaluate the qualities of the air which are taken in at the external air inlet passage, such decisions have been explicitly left to one of ordinary skill in the art by Kok, and this amounts to a mere rearrangement of parts which is within the ordinary skill.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kok in view of Mornan (US 9,763,363).
Kok teaches all the limitations except controlling rotation speed of the external air circulation fan in proportion to a difference between external and internal air.
Mornan teaches that, in devices wherein internal air from a data center (5) and external air (2) exchange heat (at 15) it is known to control the rotation speed of the external air circulation fan (7B) based on the temperature differential between the internal and external air (Col. 6:29-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Kok with the control schema of Mornan, in order to provide for balanced cooling and energy savings across the device.

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Kok in view of ‘777 (FR 2738777).
Kok does not discuss the shut-down procedure of the evaporator.
‘777 teaches that it is old and well-known in the art to continue to flow air through an evaporator for a predetermined period of time after it has been shut-down in order to remove condensate and prevent growth and smells (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the device of Kok in the manner taught by ‘777 in order to prevent growth on the evaporator and development of undesirable smells. It is noted that, in order to perform the method steps of these combined teachings, the dampers too must remain open for the predetermined time period.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763